ORDER

PER CURIAM.
The Missouri Division of Family Services appeals the Juvenile Court’s denial of its motion to set aside, pursuant to Rule 74.06(b)(4), portions of the attorney’s fees of the guardian ad litem and attorneys for *308mother and for father taxed as costs in this parental rights termination proceeding. We affirm. No error of law appears. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).